234 F.2d 666
Millard Dee GRUBBS, Appellant,v.Burrell H. FARNSLEY, Barry Bingham, The Courier Journal and The Louisville Times, Ray Bossmeyer, Brady M. Stewart, Bert T. Combs, Porter Sims, John L. Kelty, Tom Mapother, Elmer Morgan, Leonard Slater and Slater & Gilroy, Inc., Appellees.
No. 12704.
United States Court of Appeals Sixth Circuit.
June 11, 1956.

Appeal from the United States District Court for the Western District of Kentucky, Louisville; Roy M. Shelbourne, Judge.
Millard D. Grubbs, Louisville, Ky., per se.
Alfred Krieger, Sr., Marshall P. Eldred, Willson W. Wyatt, and Edgar Z. Zingman, Louisville, Ky., for appellee.
Before MARTIN and STEWART, Circuit Judges, and STARR, District Judge.
PER CURIAM.


1
This appeal from the order of the District Court dismissing an action brought by appellant against appellees under the Civil Rights Statutes, 42 U.S.C.A. § 1981 et seq., for $1,500,000.00 damages has been heard and duly considered upon the oral arguments and briefs of the appellant and of the attorneys for the several appellees and upon the record in the case;


2
And it appearing that there is absolutely no merit in appellant's contentions;


3
Upon the grounds stated in the well considered and comprehensive opinion of District Judge Shelbourne, Grubbs v. Slater, 133 F. Supp. 110, and upon the principles pronounced by this court in Kenney v. Fox (Kenney v. Hatfield, Kenney v. Killian), 6 Cir., 232 F.2d 288.


4
The judgment of the District Court is affirmed.